Name: Commission Regulation (EEC) No 3042/87 of 9 October 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10. 87 Official Journal of the European Communities No L 288/27 COMMISSION REGULATION (EEC) No 3042/87 of 9 October 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2871 /87 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 Is), as last amended by Regulation (EEC) No 827/87 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion , as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission , by the table and the prices annexed to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 19 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48, 17 . 2. 1987, p. 1 . (3) OJ No L 168 , 27 . 6 . 1987, p . 22 . 0 OJ No L 273, 26 . 9 . 1987, p . 19 . 0 OJ No L 261 , 26 . 9 . 1978 , p . - 5 . (6) OJ No L 80, 24. 3 . 1987, p. 6 . No L 288/28 Official Journal of the European Communities 10 . 10 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, CR, CO Spain AO France AU, AR, AO, CU, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindqiiarter price straight cut (') pistola cut (2) AU2 303,584 364,301 379,480 AU3 299,414 359,297 374,268 AR2 301,060 361,272 376,325 AR3 296,747 356,096 370,934 A02 286,332 343,598 357,915 A03 281,980 338,376 352,475 CU2 305,841 367,009 382,301 CU3 301,640 361,968 377,050 CU4 293,238 351,886 366,548 CR3 294,294 353,153 367,868 CR4 285,739 342,887 357,174 C03 278,694 334,433 348,368 (') Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .